

Exhibit 10.3


FASTLY, INC.


2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE

Fastly, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”), and in the Plan and the Restricted Stock Unit Award Agreement,
both of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not explicitly defined herein will have the meanings set forth
in the Plan or the Restricted Stock Unit Award Agreement. In the event of any
conflict between the terms in this Restricted Stock Unit Grant Notice or the
Restricted Stock Unit Award Agreement and the Plan, the terms of the Plan will
control.
Participant:        
Date of Grant:        
Vesting Commencement Date:         
Number of Restricted Stock Units:        




Vesting Schedule:
[__________________], subject to Participant’s Continuous Service through each
such vesting date.



Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Common Stock will be
issued for each Restricted Stock Unit that vests at the time set forth in
Section 6 of the Restricted Stock Unit Award Agreement.



Mandatory Sale to Cover Withholding Tax:


As a condition to acceptance of this Award, Participant agrees as follows:
    
1) If the Participant is required to pre-clear and provide advance notice of
transactions under the Company’s Insider Trading Policy (a “Pre-clearance
Person”), then the Participant will make arrangements under their 10b5-1 plan to
provide for the satisfaction of any withholding obligations for applicable
Tax-Related Items (as defined in Section 9 of the Restricted Stock Unit Award
Agreement) and notify the Company of the terms of such 10b5-1 plan. If
Participant does not make such arrangements, then to the greatest extent
permitted under the Plan and applicable law, any withholding obligations for
applicable Tax-Related Items (as defined in Section 9 of the Restricted Stock
Unit Award Agreement) will be satisfied through the sale of a number of the
shares of Common Stock subject to the Award as determined in accordance with
Section 9 of the Restricted Stock Unit Award Agreement and the remittance of the
cash proceeds of such sale to the Company.
2) If the Participant is not a Pre-Clearance Person, then to the greatest extent
permitted under the Plan and applicable law, any withholding obligations for
applicable Tax-Related Items will be satisfied through the sale of a number of
the




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


shares of Common Stock subject to the Award as determined in accordance with
Section 9 of the Restricted Stock Unit Award Agreement and the remittance of the
cash proceeds of such sale to the Company. Notwithstanding the forgoing, prior
to a vesting date, the Participant may opt out of the “same day sale” commitment
with respect to such vesting date and elect to pay the Company in cash any
amount required to satisfy any withholding obligations for applicable
Tax-Related Items in connection with the next vesting event so long as such
election and payment is made when no trading blackout period is in place (under
the Company’s Insider Trading Policy) and when the Participant is not otherwise
in possession of material nonpublic information with respect to the Company.


Under the Award Agreement, the Company is authorized and directed by Participant
to make payment from the cash proceeds of this sale directly to the appropriate
taxing authorities in an amount equal to the withholding obligation for
Tax-Related Items. It is the Company’s intent that the mandatory sale to cover
withholding obligations for Tax-Related Items imposed by the Company on
Participant in connection with the receipt of this Award comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c).


Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award, with
the exception, if applicable, of (i) equity awards previously granted and
delivered to Participant, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law; and (iii) any written
employment agreement or severance arrangement that would provide for vesting
acceleration of this Award upon the terms and conditions set forth therein.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan and agrees to all of the terms and conditions set forth in these
documents. Participant consents to receive such documents by electronic delivery
and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
FASTLY, INC.    PARTICIPANT
By:             
Signature    Signature
Title:         Date:     
Date:    
ATTACHMENTS:
Restricted Stock Unit Award Agreement and 2019 Equity Incentive Plan





208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


ATTACHMENT I
FASTLY, INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement, Fastly, Inc. (the “Company”) has awarded
you (“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant to the
Company’s 2019 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units/shares indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Restricted Stock Unit Award Agreement or the Grant
Notice will have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company or an Affiliate (other than services to the Company
or an Affiliate) with respect to your receipt of the Award, the vesting of the
Restricted Stock Units or the delivery of the Company’s Common Stock to be
issued in respect of the Award.
2.VESTING. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.
3.NUMBER OF SHARES. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, will be
subject, in a manner determined by the Board to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.
4.SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you will not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.
5.TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


in respect of your Award, except as expressly provided in this Section 5. For
example, you may not use shares that may be issued in respect of your Restricted
Stock Units as security for a loan. The restrictions on transfer set forth
herein will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, will thereafter be entitled to
receive any distribution of Common Stock to which you were entitled at the time
of your death pursuant to this Restricted Stock Unit Award Agreement. In the
absence of such a designation, your legal representative will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.
(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by applicable law that contains the information required by the
Company to effectuate the transfer. You are encouraged to discuss the proposed
terms of any division of this Award with the Company’s General Counsel prior to
finalizing the domestic relations order or marital settlement agreement to
verify that you may make such transfer, and if so, to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement.
6.    DATE OF ISSUANCE.
(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of any
Tax-Related Items (as defined in Section 9 below), in the event one or more
Restricted Stock Units vests, the Company will issue to you one (1) share of
Common Stock for each Restricted Stock Unit that vests on the applicable vesting
date(s) (subject to any adjustment under Section 3 above, and subject to any
different provisions in the Grant Notice). Each issuance date determined by this
paragraph is referred to as an “Original Issuance Date”.
(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. In addition, if:
(i)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities (“Insider
Trading Policy”), or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market
(including but not limited to under a previously established written trading
plan that meets the requirements of Rule 10b5-1 under the Exchange Act and was
entered into in compliance with the Company's policies (a “10b5-1
Arrangement”)), and
(ii)    either (1) the Company’s then-effective Insider Trading Policy does not
permit sell to cover transactions in satisfaction of applicable Tax-Related
Items, (2) Tax-Related Items do not apply, or (3) the Company decides, prior to
the Original Issuance Date, (A) not to satisfy the Tax-Related




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


Items by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award, and (B) not to permit you
to enter into a “same day sale” commitment with a broker-dealer pursuant to
Section 9 of this Restricted Stock Unit Award Agreement (including but not
limited to a commitment under a 10b5-1 Arrangement) and (C) not to permit you to
pay your Tax-Related Items in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).
(c)    The form of delivery of the shares of Common Stock in respect of your
Award (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.
7.    DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
8.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Restricted Stock Unit Award Agreement (including, but not
limited to, the vesting of your Award or the issuance of the shares subject to
your Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Restricted Stock Unit Award Agreement or the Plan will:
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Restricted Stock Unit Award Agreement or the Plan unless such right or
benefit has specifically accrued under the terms of this Restricted Stock Unit
Award Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company or an Affiliate and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). You acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Restricted Stock Unit Award Agreement, including but
not limited to, the termination of the right to continue vesting in the Award.
You further acknowledge and agree that this Restricted Stock Unit Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Restricted Stock Unit Award
Agreement, for any period, or at all, and will not interfere in any way with the
Company’s right to terminate your Continuous Service at any time, with or
without your cause or notice, or to conduct a reorganization.
9.    RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Restricted Stock Units, including the grant of the Restricted
Stock Units, the vesting and settlement of the Restricted Stock Units, the
delivery or sale of any shares of Common Stock and the issuance of any
dividends, and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of your Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge and agree that you will not make any claim against the Company, or
any of its Officers, Directors, Employees or Affiliates for Tax-Related Items
arising from your Award or your other compensation. Further, if you are subject
to Tax-Related Items in more than one jurisdiction, you acknowledge that the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. Specifically, pursuant to Section
9(d) below, you have agreed to a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you have (except in the case of Officers, as set forth below)
irrevocably agreed to sell a portion of the shares of Common Stock to be
delivered in connection with your Restricted Stock Units to satisfy any
withholding obligations for Tax-Related Items and whereby the FINRA Dealer has
committed to forward the proceeds necessary to satisfy any withholding
obligations for Tax-Related Items directly to the Company and/or the Employer.
If, for any reason, such “same day sale” commitment pursuant to Section 9(d)
does not result in sufficient proceeds to satisfy any withholding obligations
for Tax-Related Items, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from your wages or other cash compensation paid to you by the
Company or the Employer; (ii) withholding a number of shares of Common Stock
having a fair market value determined by the Company as of the date of the
relevant taxable or tax withholding event, as applicable, that are otherwise
deliverable to you upon settlement; provided, however, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure be subject to the
express prior approval of the Compensation Committee; or (iv) causing you to
tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company).
(c)    Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, you are deemed to have been issued
the full number of shares of Common Stock subject to the vested




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


Restricted Stock Units notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items.
(d)    You hereby acknowledge and agree to the following:
(i)    I hereby appoint [insert the Company’s captive broker] (or any successor
agent determined by the Company) as my agent (the “Agent”), and authorize the
Agent to:
(1)Sell on the open market at the then prevailing market price(s), on my behalf,
as soon as practicable on or after each date on which shares of Common Stock
underlying my Restricted Stock Units vest and are issued, the number (rounded up
to the next whole number) of the shares of Common Stock to be delivered to me in
connection with the vesting of those shares sufficient to generate proceeds to
cover (1) any withholding obligations for Tax-Related Items arising in
connection with the Award, and (2) all applicable fees and commissions due to,
or required to be collected by, the Agent with respect thereto; and
(2)Remit any remaining funds to me.
(ii)    I hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Common Stock
underlying my Restricted Stock Units that must be sold pursuant to this Section
9(d).
(iii)    I understand that the Agent may effect sales as provided in this
Section 9(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 9(d) due to (i) a legal or contractual restriction
applicable to me or the Agent, (ii) a market disruption, (iii) rules governing
order execution priority on the national exchange where the Common Stock may be
traded or (iv) applicable law restricting such sale. In the event of the Agent’s
inability to sell shares of Common Stock, I will continue to be responsible for
the timely payment to the Company of all Tax-Related Items that are required by
applicable laws and regulations to be withheld.
(iv)    I acknowledge that regardless of any other term or condition of this
Section 9(d), the Agent will not be liable to me for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    I hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 9(d). The Agent is a third-party
beneficiary of this Section 9(d).
(vi)    This Section 9(d) shall terminate not later than the date on which all
Tax-Related Items arising in connection with the Award have been satisfied.
(vii)    Officers may, on notice delivered five or more business days prior to a
vesting date, opt out of the “same day sale” commitment under this Section 9(d)
with respect to such vesting date provided alternate arrangements acceptable to
the Company to satisfy any withholding obligation for Tax-Related Items have
been made, as described in Section 9(a).




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


(viii)    I hereby authorize the Company to appoint a successor Agent should the
above named entity in (i) above (or its successor) resign as Agent or be
replaced by the Company.
You agree to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. You acknowledge and agree that the Company may refuse to
issue or deliver the shares of Common Stock, or the proceeds of the sale of
shares of Common Stock, if you fail to comply with the your obligations in
connection with the Tax-Related Items.
10.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) will be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Restricted Stock Unit Award
Agreement.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Restricted Stock Unit Award Agreement. You will not have voting or any
other rights as a stockholder of the Company with respect to the shares to be
issued pursuant to this Restricted Stock Unit Award Agreement until such shares
are issued to you pursuant to Section 6 of this Restricted Stock Unit Award
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Restricted Stock Unit
Award Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.
12.    NOTICES. Any notice or request required or permitted hereunder will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
13.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:
(a)    Receipt of the Award is voluntary and therefore you must accept the terms
and conditions of this Restricted Stock Unit Award Agreement and Grant Notice as
a condition to receipt of this Award. This Award is voluntary and occasional and
does not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.
(b)    The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


Company, its Affiliates and, if applicable, your employer, if different from the
Company, from any such claim that may arise.
(c)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(d)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(e)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(f)    This Restricted Stock Unit Award Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Restricted Stock
Unit Award Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and assets of the Company.
14.    CLAWBACK. Your Award (and any compensation paid or shares issued under
your Award) is subject to recoupment in accordance with The Dodd–Frank Wall
Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Restricted Stock Unit Award Agreement will not be included as compensation,
earnings, salaries, or other similar terms used when calculating benefits under
any employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


17.    SEVERABILITY. If all or any part of this Restricted Stock Unit Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Restricted Stock Unit Award Agreement or the Plan not declared
to be unlawful or invalid. Any Section of this Restricted Stock Unit Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
18.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's Insider Trading Policy, in effect from time to time.
19.    AMENDMENT. This Restricted Stock Unit Award Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Restricted Stock Unit Award Agreement may be amended solely by
the Board by a writing which specifically states that it is amending this
Restricted Stock Unit Award Agreement, so long as a copy of such amendment is
delivered to you, and provided that, except as otherwise expressly provided in
the Plan, no such amendment materially adversely affecting your rights hereunder
may be made without your written consent. Without limiting the foregoing, the
Board reserves the right to change, by written notice to you, the provisions of
this Restricted Stock Unit Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the Award as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
20.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein will be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award will comply with Section 409A to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein will be interpreted accordingly. If it is determined that the Award is
deferred compensation subject to Section 409A and you are a “Specified Employee”
(within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the
date of your “Separation from Service” (as defined in Section 409A), then the
issuance of any shares that would otherwise be made upon the date of your
Separation from Service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
Separation from Service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under Section
409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2). Notwithstanding any contrary provision of the Notice of Grant or
of this Restricted Stock Unit Award Agreement, under no circumstances will the
Company reimburse you for any taxes or other costs under Section 409A or any
other tax law or rule. All such taxes and costs are solely your responsibility.
* * * * *




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3




This Restricted Stock Unit Award Agreement will be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.




208722112 v2

--------------------------------------------------------------------------------



Exhibit 10.3


ATTACHMENT II
2019 EQUITY INCENTIVE PLAN




208722112 v2